EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott Lund, Registration No. 4,1166 on 4/27/2022.
The following claims had been amended:
1. (Currently Amended) A stylus, comprising:
a housing including a shape-changeable portion;
a tip portion at an end of the housing; and
a control module within the housing, the shape-changeable portion to be 
varied between an expanded state and a compressed state to produce different signals,with the shape-changeable portion biased to the expanded state by a spring-bias applied to the shape-changeable portion in a direction 
the control module to generate a first signal in response to the shape-changeable portion of the housing having a first effective cross-sectional area in the expanded state and generate a second signal in response to the shape-changeable portion of the housing having a second, different effective cross-sectional area in the compressed state.
8. (Currently Amended) A stylus, comprising: 
a housing including a shape-changeable portion having an effective cross-sectional area that is varied between an expanded state and a compressed state to produce different signals that establish different settings with the stylus, the shape-changeable portion biased to the expanded state by a spring-bias applied to the shape-changeable portion in a direction 
a tip portion at an end of the housing; and 
a communication module within the housing to communicate the different settings with an external device.
9. (Currently Amended) The stylus of claim 8, wherein the shape-changeable portion of the housing having the effective cross-sectional area that is varied 
10. (Currently Amended) The stylus of claim 8, wherein the shape-changeable portion of the housing having the effective cross-sectional area that is varied 
11. (Currently Amended) The stylus of claim 8, wherein the shape-changeable portion of the housing having the effective cross-sectional area that is varied 
12. (Currently Amended) A method of using a stylus, comprising:
sensing a change in an effective cross-sectional area of a shape-changeable portion of a housing of the stylus, including producing different signals with a change between an expanded state and a compressed state of the shape-changeable portion, the shape-changeable portion biased to the expanded state by a spring-bias applied to the shape-changeable portion in a direction 
generating a first command in response to the effective cross-sectional area being of a first effective cross-sectional area in the expanded state; and
generating a second command in response to the effective cross-sectional area being of a second effective cross-sectional area in the compressed state.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations a housing including a shape-changeable portion having an effective cross-sectional area that is varied between an expanded state and a compressed state to produce different signals that establish different settings with the stylus, the shape-changeable portion biased to the expanded state by a spring-bias applied to the shape-changeable portion in a direction perpendicular to a longitudinal axis of the housing and to be compressed against the spring-bias in an opposite direction perpendicular to the longitudinal axis to the compressed state recited in claims 1, 8 and 12, when taken in the context of the claims as a whole.
At best the prior arts of record, specifically Clark (U.S. 2016/0299584) discloses a stylus includes a body portion, a flexible portion, and a tip. The flexible portion includes a proximal end connected to an end of the body portion, and a plurality of elastic parts radially connected from a distal end of the flexible portion. Each of the elastic parts is spaced apart. The tip is disposed on the distal end of the flexible portion… see abstract. 
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 12 and as a whole.
Thus, claims 1, 8 and 12 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
XUYANG XIAPrimary Examiner, 
Art Unit 2143                                                                                                                                                                                                        


/XUYANG XIA/Primary Examiner, Art Unit 2143